DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al., (US 2012/0235879), hereinafter Eder, in view of Larsen et al., (US 2015/0029061), hereinafter Larsen.

 	Regarding claim 1 Eder discloses an antenna assembly (e.g., paragraph 0062), comprising: a carrier (Fig. 1B, at 20) comprising a first portion (Fig. 1B, at 21’) and a second portion (Fig. 1B, at 22’); an LDS antenna (Fig. 1B, at 50’; paragraph 0027) disposed on the carrier; and a component (Fig. 2A, at 252, 253) coupled to the antenna via a connection point (Fig. 2A, at 228b) positioned on a surface of the first portion of the carrier such that the component is in electrical communication with the antenna via the connection point (paragraph 0010).
	Eder does not explicitly disclose using an LDS antenna assembly; the first portion formed from a first resin, the second portion formed from a second resin that is different than the first resin.
	Larsen discloses using an LDS antenna assembly (e.g., paragraph 0032); the first portion formed from a first resin, the second portion formed from a second resin that is different than the first resin (Fig. 1, at 42 and 44; paragraphs 0033-0035).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Larsen regarding LDS antennas using different resins used in antenna assemblies in order to provide for better manufacturing of antennas used in any suitable portable electronic device (Larsen, paragraph 0032).
 	Examiner note: regarding the recitation “first portion” and the “second portion” the term portion is interpreted using the broadest reasonable interpretation.  The examiner suggests a more precise wording.  The Examiner is available for an interview to help advance prosecution.   

                                             
    PNG
    media_image1.png
    566
    381
    media_image1.png
    Greyscale






Regarding claim 8 Eder further discloses the LDS antenna assembly of claim 1, wherein the connection point is positioned on the first portion of the carrier such that the connection point abuts the second portion of the carrier (e.g., Fig. 1B, at 21’; Fig. 2A, at 228b).

 	Regarding claim 14 Eder discloses a method of manufacturing an antenna assembly (paragraph 0062), the method comprising: forming an antenna on a carrier of the antenna assembly (e.g., abstract, Fig. 1B, at 20); and coupling a component (Fig. 2A, at 252, 253)  to a connection point positioned on a surface of the first portion of the carrier such that the component is in electrical communication with the antenna via the connection point (Figs 1B and 2A, at 21’, 50’; paragraph 0010).
	Eder does not disclose a laser direct structure (LDS) antenna assembly, the carrier comprising a first portion formed using a first resin and a second portion formed using a second resin that is different than the first resin.
	Larsen discloses a laser direct structure (LDS) antenna assembly (e.g., paragraph 0032), the carrier comprising a first portion formed using a first resin and a second portion formed using a second resin that is different than the first resin (Fig. 1, at 42 and 44; paragraphs 0033-0035).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Larsen regarding LDS antennas using different resins used in antenna assemblies so that multiband antennas may be provided on more than a single carrier (Larsen, paragraph 0032) and/or which also can provide for better manufacturing of antennas used in any suitable portable electronic device (Larsen, paragraph 0032).


Regarding claim 15 Eder does not disclose the method of claim 14, wherein a thermal resistance of the first portion of the carrier is greater than a thermal resistance of the second portion of the carrier.
	Larsen discloses wherein a thermal resistance of the first portion of the carrier is greater than a thermal resistance of the second portion of the carrier (Fig. 1, at 42 and 44; paragraphs 0033-0035).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Larsen regarding using different resins used in antenna assemblies in order to provide for better manufacturing of antennas used in any suitable portable electronic device (Larsen, paragraph 0032).

Regarding claim 16 Eder as modified further discloses the method of claim 14, wherein coupling a component to a connection point formed on the first portion of the carrier comprises soldering the component to the connection point such that the component is in electrical communication with the LDS antenna via the connection point (e.g. Fig. 1B and 2A, at 50’, 228b, 252, and 253; paragraph 0010).

Regarding claim 17 Eder does not disclose the method of claim 14, wherein forming the LDS antenna comprises: etching, by a laser device, a channel into a surface of the carrier; and subsequent to etching the channel, plating the carrier in a metal bath such that the channel is filled with a metal to form a laser direct structure (LDS) antenna.
Larsen discloses wherein forming the LDS antenna comprises: etching, by a laser device, a channel into a surface of the carrier; and subsequent to etching the channel, plating the carrier in a metal bath such that the channel is filled with a metal to form a laser direct structure (LDS) antenna (e.g., paragraphs 0034-0036).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Larsen regarding laser direct structuring antennas used in antenna assemblies in order to provide for better manufacturing of antennas used in any suitable portable electronic device (Larsen, paragraph 0032).

 	Regarding claim 19 Eder discloses an antenna assembly (paragraph 0062), comprising: a carrier (Fig. 1, at 20) comprising a first portion, a second portion and a third portion, the first portion (Figs. 1 and 2 – the carrier can be divided into three portions) and the third portion each comprising a first resin (e.g., paragraph 0027); a first antenna (Fig. 1, at 50’) disposed on the first portion of the carrier; a second antenna (Fig. 1, at 50b) disposed on the third portion of the carrier; a first component (Fig. 2A, at 252, 253) coupled to the first antenna via a first connection point (Fig. 2A, at 228b) positioned on a surface of the first portion of the carrier such that the first component is in electrical communication with the first antenna via the first connection point (paragraph 0010); and a second component coupled to the second antenna via a second connection point positioned on a surface of the third portion of the carrier such that the second component is in electrical communication with the second antenna via the second connection point positioned on the surface of the third portion of the carrier (e.g., paragraphs 0035-0036).
 	Eder does not disclose a laser direct structure (LDS) antenna assembly; the second portion comprising a second resin that is different than the first resin.
	Larsen discloses a laser direct structure (LDS) antenna assembly (paragraph 0032); the second portion comprising a second resin that is different than the first resin (Fig. 1, at 42 and 44; paragraphs 0033-0035).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Larsen regarding LDS antennas using different resins used in antenna assemblies in order to provide for better manufacturing of antennas used in any suitable portable electronic device (Larsen, paragraph 0032).

 	Regarding claim 20 Eder further discloses the LDS antenna assembly of claim 19, of the carrier and the third portion of the carrier are separated from one another via the second portion of the carrier (Figs. 1 and 2 – the carrier can be divided into three portions).

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Larsen as applied to claim 1 above, and further in view of Mattis (US 2011/0279331), hereinafter Mattis.

 	Regarding claim 2 Larsen as modified does not disclose the LDS antenna assembly of claim 1, wherein a thermal resistance of the first portion of the carrier is greater than a thermal resistance of the second portion of the carrier.
 	Mattis discloses wherein a thermal resistance of the first portion of the carrier is greater than a thermal resistance of the second portion of the carrier (e.g., paragraph 0023).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Mattis regarding different thermal resistances with carrier portions in order to provide a range of thermal resistance values that allow heat energy to freely flow from the conductive mounting surfaces to the antenna body (Mattis, paragraph 0023).

 	Regarding claim 3 Eder further discloses the LDS antenna assembly of claim 2, wherein a surface area of the second portion of the carrier is greater than a surface area of the first portion of the carrier (Fig. 1B, at 22’ is larger than 21’).

 	Regarding claim 4 Eder further discloses the LDS antenna assembly of claim 3, wherein a greater portion of the LDS antenna is disposed on the second portion of the carrier than on the first portion of the carrier (Fig. 3A, at 250 – in this embodiment the antenna 50 is on the second portion of the carrier).

Regarding claim 5 Eder further discloses the LDS antenna assembly of claim 3, wherein the LDS antenna is disposed entirely on the second portion of the carrier (Fig. 3A, at 250 – in this embodiment the antenna 50 is on the second portion of the carrier).

 	Regarding claim 6 Eder discloses the LDS antenna assembly of claim 4, wherein: the first resin comprises a first polycarbonate (paragraphs 0032, 0047).
	Eder does not disclose and the second resin comprises a second polycarbonate that is different than the first polycarbonate.
	Larsen discloses wherein: the second resin comprises a second polycarbonate that is different than the first polycarbonate (paragraph 0060).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Larsen regarding different resins used in antenna assemblies so that multiband antennas may be provided on more than a single carrier (Larsen, paragraph 0032) and/or an antenna can be integrated with speakers and other electrical and/or mechanical components (Larsen, paragraph 0032).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Larsen as applied to claim 6 above, and further in view of Chen et al., (US 2015/0048989), hereinafter Chen.

 	Regarding claim 7 Eder as modified does not disclose the LDS antenna assembly of claim 6, wherein the first resin further comprises fiberglass.
	Chen discloses wherein the first resin further comprises fiberglass (paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Chen regarding fiberglass carriers in order to have an antennas with a small size to meet the trends of compact electronic products within a permissible range, so as to integrate the antenna into a portable wireless communication equipment (Chen, paragraph 0004).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Larsen as applied to claim 1 above, and further in view of Zhang (US 2020/0097102), hereinafter Zhang.

 	Regarding claim 9 Eder further discloses the LDS antenna assembly of claim 1, wherein the second portion of the carrier defines a channel configured to accommodate the LDS antenna.
	Zhang discloses wherein the second portion of the carrier defines a channel configured to accommodate the LDS antenna (e.g., paragraph 0066).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Zhang regarding channels configured to accommodate the LDS antenna in order to improve the incorporation of wireless components such as antennas into compact portable devices (Zhang, paragraph 0002).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Larsen as applied to claim 1 above, and further in view of Iellici (US 2014/0009343), hereinafter Iellici.

 	Regarding claim 10 Eder does not disclose the LDS antenna assembly of claim 1, wherein the component comprises a coaxial cable.
	Iellici discloses wherein the component comprises a coaxial cable (paragraph 0030).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Iellici regarding coaxial cables used with antennas in order to create a complete radio-antenna module or a complete radio receiver (Iellici, paragraph 0030).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Larsen as applied to claim 6 above, and further in view of Gu et al., (US 2018/0309189), hereinafter Gu.

Regarding claim 11 Eder does not disclose the LDS antenna assembly of claim 1, wherein the component comprises a passive electrical component.
 Gu discloses wherein the component comprises a passive electrical component (paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Gu regarding passive electrical component used with antenna devices in order to form circuits capable of performing desired functions (Gu, paragraph 0025).

 	Regarding claim 12 Eder does not disclose the LDS antenna assembly of claim 1, wherein the component comprises an active electrical component.
	Gu discloses wherein the component comprises an active electrical component (paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Gu regarding active electrical components used with antenna devices in order to form circuits capable of performing desired functions (Gu, paragraph 0025).

	Regarding claim 13 Eder as modified does not disclose the LDS antenna assembly of claim 12, wherein the active electrical component comprises a transistor.
	Gu discloses wherein the active electrical component comprises a transistor (paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Gu regarding transistors used with antenna devices in order to form circuits capable of performing desired functions (Gu, paragraph 0025).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Larsen as applied to claim 15 above, and further in view of Gu et al., (US 2018/0309189), hereinafter Gu.

 	Regarding claim 18 Eder as modified does not disclose the method of claim 15, wherein the component comprises an active electrical component or a passive electrical component.
	Gu discloses wherein the component comprises an active electrical component or a passive electrical component (paragraph 0025).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna assembly disclosed by Eder in accordance with the teaching of Gu regarding active electrical components or a passive electrical components used with antenna devices in order to form circuits capable of performing desired functions (Gu, paragraph 0025).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The ISR submitted by IDS on 7/22/2021 contains additional analysis considered relevant to the current application. 
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845